DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Request for Continued Examination
The response filed on 8/4/2022 has been entered and made of record. Claims 1, 4, and 8-9 are amended. Claims 1-9 are pending.
The previous rejections of claims 1-9 under 35 USC 102 have been withdrawn as necessitated by amendment. New rejections of claims 1-9 under 35 USC 103 under Kupiec in view of Nakayama et al have been added.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.






Drawings
The drawings filed on 9/19/2019 were accepted.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiec (US 6411962 B1; filed 11/29/1999) in view of Nakayama et al (US 6622139 B1; filed 8/19/1999).


With regards to claim 1, Kupiec discloses an attribute extraction apparatus comprising: one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer-readable storage media having stored thereon at least:  (Kupiec, column 3, lines 40-43: “The data source 200 can be a locally or remotely located computer or database, or any other known or later developed device that is capable of generating electronic data.”) instructions for executing a process for calculating a predetermined index on a basis of a document structure of the document with respect to a relationship between a plurality of pieces of attribute information described in a stored document (Kupiec, column 5, lines 2-7: “The co-occurrence determination system 150 may determine a degree of co-occurrence based upon… a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.” Kupiec, Fig. 4: index with related terms is displayed), and a process for calculating an importance degree of each piece of the attribute information other than predetermined attribute information (Kupiec, column 4, lines 57-62: “If the text data has been obtained from the data source 200 in response to a query that has, for example, been input by a user via the input device 400, at least one of the extracted terms may be based on, and/or similar to, one or more terms of the query.” The query is being interpreted as the predetermined attribute information, while the remainder of the terms being examined are the other attribute information) with respect to predetermined attribute information on a basis of at least one of the index and a predetermined statistical property with respect to a relationship between the predetermined attribute information and the attribute information other than the predetermined attribute information among the plurality of pieces of the attribute information (The total co-occurrence values for each term (see bottom of fig 4) is being interpreted as the importance degree for each attribute information, and are calculated using the values from the index. Kupiec, column 16, lines 38-41: “In Table 4, each term is marked with numbers of the form (x/y). x indicates the joint number of co-occurrences of the given term with its parent(s) and y indicates the total number of occurrences of the given term (y).”), and extracting portions of the document based on the importance degree of each piece of the attribute information other than predetermined attribute information (Kupiec, column 2, lines 23-28: “The text content is organized by extracting terms from the one or more text passages, and arranging the terms in a hierarchical arrangement that indicates the relative degree of co-occurrence with other terms and/or the context of the concept terms”), wherein calculating the importance degree is made at least on a basis of an absolute appearance position of each piece of the attribute information in the document, and where the attribute information comprises an attribute name and an attribute value.
However, Kupiec does not disclose wherein calculating the importance degree is made at least on a basis of an absolute appearance position of each piece of the attribute information in the document, and where the attribute information comprises an attribute name and an attribute value.
Note: Kupiec does briefly mention using the location of terms to determine the terms (Kupiec, column 10, lines 1-5: “Statistically-derived terms based solely on repeated word or word stem co-occurrence can also be used. Terms may also be defined by the noun terms in the titles of the documents in the collection, or may be defined literally as the title.”), however Kupiec does not describe it in sufficient detail for a 35 USC 102 rejection.
Nakayama et al teaches wherein calculating the importance degree is made at least on a basis of an absolute appearance position of each piece of the attribute information in the document (Nakayama, column 8, lines 18-24: “Only important words are extracted from a set of words obtained in the step S3. The important words here mean words by which the contents of the information source are characterized, and they are extracted by, for example, a method of regarding only nouns as important words… the closer the position of appearance is to the head of the document, the higher the word is raised in importance”), and where the attribute information comprises an attribute name and an attribute value (Nakayama, column 8, lines 25-28: “a list of sets, each consisting of an important word and its weight, is prepared, and this list is used as the starting point node feature profile”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kupiec and Nakayama such that the absolute positions of the terms in the document were also taken into account when measuring a term’s importance to the document. This would have given the invention additional means to determine the importance of terms within the documents being examined (Nakayama, column 7, lines 1-8: “Information on the feature of a node means a pair of set consisting of a word by which the contents of the node are characterized, and a value indicating its importance. The weighting is effected on, for example, each word appearing at the starting point node on the basis of information concerning their frequencies of appearance, positions of appearance, and parts of speech”).

With regards to claim 2, which depends on claim 1, Kupiec discloses calculating  an association degree between the pieces of attribute information and the importance degree of each piece of the attribute information on a basis of a feature of the document structure at a time of calculating the index (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.” As in the claim 1 rejection, the association degree and importance degrees are calculated with the index, and uses features of the structure, such as sentence, paragraph, etc., to determine the co-occurrences).

With regards to claim 3, which depends on claim 2, Kupiec discloses calculating the association degree on a basis of co-occurrency and an appearance distance between the pieces of attribute information (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.”).

With regards to claim 4, which depends on claim 2, Kupiec discloses calculating the importance degree on a further basis of at least one of an appearance frequency of each piece of the attribute information in the document, and a position relationship with a preset specific word (Kupiec, column 4, line 66-column 5, line 7: “The co-occurrence determination system 150 determines terms that co-occur with each other within a predefined text unit, such as a sentence, a paragraph, a page, a document or the like. The co-occurrence determination system 150 may determine a degree of co-occurrence based upon a total number of co-occurrences, a relative number of co-occurrences, a proximity of the co-occurring terms, i.e., how close the co-occurring terms are to each other in the text unit, and/or the like.”).

With regards to claim 5, which depends on claim 1, Kupiec discloses narrowing down attribute information for which the importance degree is to be calculated, on a basis of the index (Kupiec, column 6, lines 14-20: “Beginning in step S400, control continues to step S410, where a plurality of candidate terms are selected. This step narrows the list of selected terms to a manageable size. The candidate terms may be selected according to one or more predetermined criteria, such as frequency of occurrence, similarity to query terms or proximity to query terms, when a query has been input to obtain the text passage(s), or the like, so that a co-occurrence matrix of candidate terms can be created.” The total values, which are being interpreted as the importance degrees, are only calculated for the terms in the index/matrix).

With regards to claim 6, which depends on claim 1, Kupiec discloses setting user-designated attribute information as the predetermined attribute information, and calculates the importance degree with respect to the relationship between the user-designated attribute information and the attribute information other than the user-designated attribute information (Kupiec, column 12, lines 46-48: “The operations outlined above can be elaborated upon by looking at the results of the query “What planet is Earth's twin in size and mass?” to a retrieval system, where the system has returned search results that are the text passages shown in Table 2.” Kupiec, tables 2-8 and the surrounding description describe the invention in detail, but the terms ‘planet’, ‘Earth’, ‘size’, and ‘mass’ are taken from the query and inserted into the co-occurrence matrix of Fig. 4 and table 3 in order to determine the co-occurrence totals. In addition, another interpretation of the user-designated attribute information could be the user-selected term to create a new hierarchy: Kupiec, column 21, lines 16-24: “Additionally, the structure may be such that, when a particular term is selected, a new hierarchy is generated with that term as a root. This function may, for example, be presented as an option by displaying a selectable element associated with the term, and generating a new hierarchy with that term as root when that selectable element is selected. For example, in addition to or instead of the “++” selectable elements of Table 1, a “Δ” selectable element may be displayed which, when selected, causes a new hierarchy to be generated.”).

With regards to claim 7, which depends on claim 1, Kupiec discloses eliminating overlaps of same attribute information for which the index is to be calculated in a case in which a predetermined number or more of pieces of the same attribute information are present in the document (Kupiec, column 10, lines 6-10: “The text units in which a particular term occurs are then associated with the particular term. Congruent forms of the particular term may be present in the text units. Congruent forms of a term are treated as additional instances of the particular term.” The congruent forms of terms are interpreted as the overlaps, and when there is more than 1 congruent form of a term, the extra are merged/eliminated from the matrices).

Claim 8 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 9 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.




Response to Arguments
Applicant's arguments filed 8/4/2022 with respect to the amendments to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Kupiec does not disclose the independent claims as amended, in particular Kupiec does not disclose calculating the importance degree on a basis of an absolute appearance position and wherein the attribute information comprises an attribute name and an attribute value. Examiner agrees with the applicant’s argument, however has created a new 35 USC 103 rejection above under Kupiec in view of Nakayama et al. As stated above, Nakayama using term positioning to determine importance, and storing the importance value alongside the term.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiomi (US 6219665 B1): Teaches extracting important words according to the position in which the words appear in document data.
Hou (US 20050071365 A1): Calculates correlations among important words based on frequencies and positions of the words in documents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178